 


109 HJ 64 IH: Disapproving the recommendations of the Defense Base Closure and Realignment Commission.
U.S. House of Representatives
2005-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS
1st Session
H. J. RES. 64 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2005 
Mr. Ford introduced the following joint resolution; which was referred to the Committee on Armed Services
 
JOINT RESOLUTION 
Disapproving the recommendations of the Defense Base Closure and Realignment Commission. 
 
 
That Congress disapproves the recommendations of the Defense Base Closure and Realignment Commission as submitted by the President on September 15, 2005. 
 
